DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 24-44 and 46-50 are pending.

Allowable Subject Matter
Claims 49 and 50 are allowed.

Response to Arguments
Regarding Double Patenting rejection, the terminal disclaimer, which was filed on June 1, 2021 and was recorded to have been reviewed and accepted in the Office Action filed September 2, 2021, has overcome double patenting rejections.
Regarding 112(a) rejection, Applicant described optical components that are part of the light engine that may be rotated to adjust the direction of the light beam produced. The indicated optical components are one or more light sources 422a, 422b, 422c, one or more light directing components 424a, 424b, an optical lens 426 (optical lens 426 is further disclosed to be a single lens or a combination of lenses and may include other optical components such as, for example, diffusers, apertures, filters, and the like in para. [0067]) in para. [0062] and beam shaping optics, optical filters, light pipes, or combinations of these to achieve the desired spatial and spectral irradiance pattern (para. [0052]). In light of these descriptions provided, Applicant’s arguments have been fully considered and are persuasive. The 112(a) rejections have been withdrawn. 
Regarding 112(b) rejection, Applicant has not made specific arguments for 112(b) rejections; however, after further consideration, 112(b) rejections have been withdrawn. 
Applicant's arguments filed on October 24, 2022 have been fully considered but they are not persuasive. 
Applicant made an argument that Zacharias does not teach the claimed invention, because Zacharias’s device is configured for pan-retinal photocoagulation and segmental photocoagulation of ocular tissue, which causes thermal response that is destructive to the target tissue. Applicant stated that the claimed invention is configured to provide photobiomodulation that is not destructive. Applicant stated that nowhere does Zacharias describe or suggest employing a light source that does not deliver destructive, ablative, or photocoagulative light. 
These arguments have been considered but are not persuasive. 
Applicant pointed to para. [0111] on page 11 of the Remarks which discloses that “[w]ithout being bound by theory or by a specific mechanism, it is believed that light energy delivered within a certain range of irradiances and energy densities provides the desired biostimulative effect on the intracellular environment”. Applicant stated that Zacharis does not describe or suggest employing a light source that does not deliver destructive, ablative, or photocoagulative light. The instant specification discloses that total radiant power is in a range of 4 Watts to 6 Watts and 5 watts +/- 20% (CW). In certain embodiment, the peak power for pulsed light is in a range of 10 Watts to 30 Watts (para. [0108]). 
However, Zacharias discloses that controller is configured to modulate the laser power between zero and a selected maximum power along the pattern path using input (para. [0120], [0081]), which means the power level can be adjusted to deliver non-destructive and non-ablative light. Zacharias further discloses that laser source is selected to deliver dose of laser radiation typically with the maximum RMS power above 2.5 watts. Zacharias also discloses that aiming light source is preferably a low power visible light source at light levels compatible with safe standards of aiming light at retina (para. [0083])
Zacharias discloses wavelengths in the range of 512 nm and 810 nm (para. [0078]), which overlaps with disclosed wavelength range for PBM in the instant specification (instant para. [0099] discloses wavelengths between 550 nm and 1064 nm or between 590 nm and 980 nm). 
Given the above functionality of Zacharias’ device, Zacharias’ device is configured to emit PBM light that is not destructive and stimulates target cell or tissue since it is configured to generate light energy delivered within a certain range of irradiances and energy densities that provides PBM. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24, 43, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altshuler et al. (US 2008/0058783).
Re Claim 24, Altshuler discloses a device for delivery of photobiomodulation (PBM) to a target cell or tissue of at least one eye of a patient, the device comprising: 
an eyepiece or eyebox through which PBM light from the device is delivered to the target cell or tissue of the at least one eye of the patient (para. [0074] discloses that the device is configured to treat ophthalmic tissue (e.g., retinal tissue), therefore the transmissive window 22 in fig. 1 and para. [0081] or a handheld housing 12 in para. [0080] and fig. 1 is considered as an eyepiece or eyebox); 
at least one light source (para. [0080], [0081], an EMR source 14 that generates EMR with one or more wavelengths in a desired range, fig. 1), wherein the at least one light source is configured to produce first and second light beams that deliver PBM light to the target cell or tissue, the first light beam having a first therapeutic wavelength and the second light beam having a second therapeutic wavelength, wherein the second therapeutic wavelength differs from the first therapeutic wavelength by at least 25 nm (para. [0025], 300 nm to 1800 nm, para. [0095], para. [0148]) and wherein the PBM light has an irradiance at the target cell or tissue that promotes a response in the target cell or tissue which stimulates the target cell or tissue and/or reverses or slows disease progression in the target cell or tissue (para. [0074], [0119], [0173] discloses photobiomodulation and photostimulation); 
a relay structure that includes one or more optical components that direct the first light beam and the second light beam from the at least one light source to the eyepiece or eyebox to provide PBM to the target cell or tissue of the at least one eye of the patient (para. [0081], an EMR delivery mechanism 20, fig. 1); and 
an actuator operating under control of a controller, wherein the actuator is configured to move at least a portion of the relay structure to change a direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient (para. [0081], [0082], a controller 26 can control the EMR delivery system 20. EMG delivery mechanism is an optical scanner that scans an EMR beam generated by the source 14 over a target region).
Re Claim 43, Altshuler discloses a method of delivering PBM to a target cell or tissue of at least one eye of a patient using the device of claim 24, the method comprising: 
(i) placing the at least one eye of the patient at the eyepiece or eyebox of the device (para. [0074]) ; and 
(ii) directing light of at least one of the first therapeutic wavelength or the second therapeutic wavelength from the device to the at least one eye of the patient (para. [0095], [0074]).
MPEP 2112.02 discloses that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.
Re Claim 47, Altshuler discloses a device for delivery of photobiomodulation (PBM) to a target cell or tissue of at least one eye of a patient, the device comprising: 
an eyepiece or eyebox through which PBM light from the device is delivered to the target cell or tissue of the at least one eye of the patient (para. [0074] discloses that the device is configured to treat ophthalmic tissue (e.g., retinal tissue), therefore the transmissive window 22 in fig. 1 and para. [0081] or a handheld housing 12 in para. [0080] and fig. 1 is considered as an eyepiece or eyebox); 
a light engine disposed within a housing of the device and comprising at least one light source configured to produce first and second light beams that deliver PBM light to the target cell or tissue, the first light beam having a first therapeutic wavelength and the second light beam having a second therapeutic wavelength (para. [0080], [0081], an EMR source 14 that generates EMR with one or more wavelengths in a desired range, fig. 1), wherein the second therapeutic wavelength differs from the first therapeutic wavelength by at least 25 nm, and wherein the PBM light has an irradiance at the target cell or tissue that promotes a response in the target cell or tissue which stimulates the target cell or tissue and/or reverses or slows disease progression in the target cell or tissue (para. [0025], 300 nm to 1800 nm, para. [0095], para. [0148]) and wherein the PBM light has an irradiance at the target cell or tissue that promotes a response in the target cell or tissue which stimulates the target cell or tissue and/or reverses or slows disease progression in the target cell or tissue (para. [0074], [0119], [0173] discloses photobiomodulation and photostimulation); 
one or more optical components disposed within the housing, wherein the one or more optical components are configured to direct the first light beam and the second light beam from the light engine to the eyepiece or eyebox to deliver PBM to the target cell or tissue of the at least one eye of the patient (para. [0081], an EMR delivery mechanism 20, fig. 1); and 
an actuator configured to move a part of the light engine within the housing relative to at least one optical component of the one or more optical components, or to move at least one optical component of the one or more optical components within the housing relative to the light engine, to change a direction of at least one of the first light beam or the second light beam relative to both the housing and the at least one eye of the patient (para. [0081], [0082], a controller 26 can control the EMR delivery system 20. EMG delivery mechanism is an optical scanner that scans an EMR beam generated by the source 14 over a target region).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26, 28, 29, 32, 39, and 40-48 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias (US 2008/0015553).
Re Claim 24, Zacharias discloses a device for delivery of photobiomodulation (PBM) to a target cell or tissue of at least one eye of a patient, the device comprising: 
an eyepiece or eyebox through which PBM light from the device is delivered to the target cell or tissue of the at least one eye of the patient (para. [0089], [0099], [0016], lens 134 reads on eyepiece); 
at least one light source (fig. 2, para. [0083], LED or solid state LASER), 
wherein the at least one light source is configured to produce a first light beam having a first therapeutic wavelength and a second light beam having a second therapeutic wavelength, wherein the second therapeutic wavelength differs from the first therapeutic wavelength by at least 25 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm); 
a relay structure that, includes one or more optical components that direct the first light beam and the second light beam from the at least one light source to the eyepiece or eyebox to provide PBM to the target cell or tissue of the at least one eye of the patient (para. [0084], fig. 2, fig. 4, laser delivery system 120 reads on relay structure; para. [0104], figs. 8A, 8B, a refractive dual-axis beam steering mechanism. A frame 558 holds a pair of spherical or aspherical lenses of opposing dioptric power. A lens 572 of opposing positive dioptric power is mounted on a movable lens holder 560. Combined operation of piezoelectric actuators 580 and 590 allows relative XY displacement of lens 572 relative to lens 570 in all directions – lens 572 reads on a relay structure); and 
an actuator operating under control of a controller, wherein the actuator is configured to move at least a portion of the relay structure to change a direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient (fig. 3, para. [0101], motion/position controller circuit 62, para. [0065], [0085], [0087]-[0090], [0119], processor/controller aligns beam steering mechanism 128; para. [0076], microprocessor 300, Processor/controller 10 is connected by suitable data conductors to the sensors and actuators required for operation of system 100).  
Zacharias discloses that controller is configured to modulate the laser power between zero and a selected maximum power along the pattern path using input (para. [0120], [0081]), which means the power level can be adjusted to deliver non-destructive and non-ablative light. Zacharias further discloses that laser source is selected to deliver dose of laser radiation typically with the maximum RMS power above 2.5 watts. Zacharias also discloses that aiming light source is preferably a low power visible light source at light levels compatible with safe standards of aiming light at retina (para. [0083])
Zacharias discloses wavelengths in the range of 512 nm and 810 nm (para. [0078]), which overlaps with disclosed wavelength range for PBM in the instant specification (instant para. [0099] discloses wavelengths between 550 nm and 1064 nm or between 590 nm and 980 nm). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to configure Zacharias’s at least one light source to produce first and second light beams that deliver PBM light to the target cell or tissue, wherein the PBM light has an irradiance at the target cell or tissue that promotes a response in the target cell or tissue which stimulates the target cell or tissue and/or reverses or slows disease progression in the target cell or tissue, for the purpose of providing both photocoagulation and photobiomodulation yielding predictable results without alteration to the Zacharias’ device with the benefit of providing two treatments for one price and one equipment, treating more people with different conditions, and increasing income with various uses of the device. 
Re Claim 25, Zacharias discloses a programmable controller operatively coupled to the at least one light source, wherein the programmable controller is configured to control, for at least one of the first light beam and the second light beam: a light energy emission; a light energy density; a light energy duration; a light energy frequency; a light energy area; a light energy sequence; or any combination thereof (fig. 9, figs. 10A, 10B, control panel; para. [0067], a processor/controller 10; para. [0083], power modulation, [0085], beam profiler has the capability of changing the laser energy distribution pattern).  
Re Claim 26, Zacharias discloses an aperture, wherein the device is configured to direct the first light beam and the second light beam through the aperture, to the relay structure and through the eyepiece or eyebox to provide PBM to the target cell or tissue of the at least one eye of the patient (para. [0084], fig. 2, fig. 4, a light guide 114 reads on aperture, laser delivery system 120 reads on relay structure, para. [0089], [0099], [0016], lens 134 reads on eyepiece).  
Re Claim 28, Zacharias discloses that the at least one light source comprises an LED, a lamp, a laser, or any combination thereof (fig. 2, laser delivery system; para. [0083], LED or solid state LASER).  
Re Claim 29, Zacharias discloses that the at least one light source is configured to emit a pulsed light beam comprising a plurality of pulses having a temporal pulse width, wherein the temporal pulse width is in a range from 0.1 milliseconds to 150 seconds (para. [0190]-[0192], pulses of therapeutic laser power, duration of each pulse set to between 5 and 1000 milliseconds, preferably between 10 and 50 milliseconds).  
Re Claim 32, Zacharias discloses that one or both of the first therapeutic wavelength and the second therapeutic wavelength are in a range of 590 nm ± 10% of 590 nm, 670 nm 10% of 670 nm, 810 nm 10% of 810 nm, or 1064 nm± 10% of 1064 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm).  
Re Claim 39, Zacharias discloses a beam positioning mechanism operably coupled to the actuator to move at least a portion of the relay structure to change the direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient (fig. 3, para. [0101], motion/position controller circuit 62, para. [0065], [0085], [0087]-[0090], [0119], processor/controller aligns beam steering mechanism 128).  
Re Claim 40, Zacharias discloses a biomedical sensor operatively coupled to the programmable controller and configured to provide real-time feedback information to the programmable controller regarding the at least one eye of the patient (para. [0098], retinal imaging, para. [0123], processor/controller 10 can receive an input from imaging device 860 to add further processing power to protect sensitive zones of the retina in automatic fashion).  
Re Claim 41, Zacharias discloses that the programmable controller is configured to regulate emission of light from the at least one light source in accordance with the feedback information (para. [0098], retinal imaging, para. [0123], processor/controller 10 can receive an input from imaging device 860 to add further processing power to protect sensitive zones of the retina in automatic fashion).  
Re Claim 42, Zacharias discloses (i) a patient interface that includes a forehead rest, a chin rest, or both a forehead rest and a chin rest; (ii) a user interface (fig. 2, para. [0095], user interface 20 where a control panel can include a touch screen, graphic display, keyboard, etc); or (iii) both of (i) and (ii).  
Re Claim 43, Zacharias discloses a method of delivering PBM to a target cell or tissue of at least one eye of a patient using the device of claim 24, the method comprising: 
(i) placing the at least one eye of the patient at the eyepiece or eyebox of the device (fig. 4); and 
(ii) directing light of at least one of the first therapeutic wavelength or the second therapeutic wavelength from the device to the at least one eye of the patient (para. [0078], para. [0072], [0073]).  
MPEP 2112.02 discloses that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.
Re Claim 44, Zacharias discloses (iii) actuating the actuator to move at least a portion of the relay structure, thereby changing the direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient (fig. 3, para. [0101], motion/position controller circuit 62, para. [0065], [0085], [0087]-[0090], [0119], processor/controller aligns beam steering mechanism 128; para. [0076], microprocessor 300, Processor/controller 10 is connected by suitable data conductors to the sensors and actuators required for operation of system 100; fig. 2).  
Re Claim 46, Zacharias discloses that the at least one light source is comprised in a light engine (para. [0083], fig. 2, laser source 102; para. [0077], laser source 102 can be incorporated inside laser delivery system 120), and wherein the actuator is configured to rotate a part of the light engine to change the direction of at least one of the first light beam or the second light beam relative to the eyepiece or eyebox, the actuator, and the at least one eye of the patient (para. [0100], pattern steering mechanism 136).  
Re Claim 47, Zacharias discloses a device for delivery of photobiomodulation (PBM) to a target cell or tissue of at least one eye of a patient, the device comprising: 
an eyepiece or eyebox through which PBM light from the device is delivered to the target cell or tissue of the at least one eye of the patient (para. [0089], [0099], [0016], lens 134 reads on eyepiece); 
a light engine disposed within a housing of the device and comprising at least one light source (para. [0077], laser source 102 can be incorporated inside laser delivery system 120, fig. 2, para. [0083], LED or solid state LASER), 
wherein the at least one light source is configured to produce a first light beam having a first therapeutic wavelength and a second light beam having a second therapeutic wavelength, wherein the second therapeutic wavelength differs from the first therapeutic wavelength by at least 25 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm); 
one or more optical components disposed within the housing, wherein the one or more optical components are configured to direct the first light beam and the second light beam from the light engine to the eyepiece or evebox to deliver PBM to the target cell or tissue of the at least one eye of the patient (para. [0084], fig. 2, fig. 4, laser delivery system 120; para. [0104], figs. 8A, 8B, a refractive dual-axis beam steering mechanism. A frame 558 holds a pair of spherical or aspherical lenses of opposing dioptric power. A lens 572 of opposing positive dioptric power is mounted on a movable lens holder 560. Combined operation of piezoelectric actuators 580 and 590 allows relative XY displacement of lens 572 relative to lens 570 in all directions); and 
an actuator configured to move a part of the light engine within the housing relative to at least one optical component of the one or more optical components, or to move at least one optical component of the one or more optical components within the housing relative to the light engine, to change a direction of at least one of the first light beam or the second light beam relative to both the housing and the at least one eye of the patient (fig. 3, para. [0101], motion/position controller circuit 62, para. [0065], [0085], [0087]-[0090], [0119], processor/controller aligns beam steering mechanism 128; para. [0076], microprocessor 300, Processor/controller 10 is connected by suitable data conductors to the sensors and actuators required for operation of system 100).  
Zacharias discloses that controller is configured to modulate the laser power between zero and a selected maximum power along the pattern path using input (para. [0120], [0081]), which means the power level can be adjusted to deliver non-destructive and non-ablative light. Zacharias further discloses that laser source is selected to deliver dose of laser radiation typically with the maximum RMS power above 2.5 watts. Zacharias also discloses that aiming light source is preferably a low power visible light source at light levels compatible with safe standards of aiming light at retina (para. [0083])
Zacharias discloses wavelengths in the range of 512 nm and 810 nm (para. [0078]), which overlaps with disclosed wavelength range for PBM in the instant specification (instant para. [0099] discloses wavelengths between 550 nm and 1064 nm or between 590 nm and 980 nm). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to configure Zacharias’s at least one light source to produce first and second light beams that deliver PBM light to the target cell or tissue, wherein the PBM light has an irradiance at the target cell or tissue that promotes a response in the target cell or tissue which stimulates the target cell or tissue and/or reverses or slows disease progression in the target cell or tissue, for the purpose of providing both photocoagulation and photobiomodulation yielding predictable results without alteration to the Zacharias’ device with the benefit of providing two treatments for one price and one equipment, treating more people with different conditions, and increasing income with various uses of the device. 
Re Claim 48, Zacharias discloses that the actuator is configured to rotate a part of the light engine (para. [0100], pattern steering mechanism 136).  

Claims 30, 31, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias (US 2008/0015553) in view of Palanker (US 2013/0204235).
Re Claim 30, Zacharias discloses the claimed invention substantially as set forth in claim 24. 
Zacharias discloses that the laser treatment system allows procedures such as pan-retinal photo-coagulation and segmental photocoagulation (abstract) and further discloses the first therapeutic wavelength is in a range from 800 to 900 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm). 
Zacharias is silent regarding the second therapeutic wavelength in a range from 600 to 700 nm. 
However, Palanker discloses a laser treatment system for eye configured for pan retinal photocoagulation treatment (para. [0028]) and discloses that the beam generated by laser source may be continuous or pulsed at a duration from about 1 ms to about 1 second, may have a power from about 30 mW to about 2 W and may have a wavelength in the visible spectrum (e.g., 532 nm, 561 nm, 577 nm, 647 nm, 659 nm, or 670 nm) or a wavelength in the non-visible spectrum (e.g., 810 nm) (para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by configuring the second therapeutic wavelength to be in a range of 600 to 700 nm, as taught by Palanker, for the purpose of delivering pan retinal photocoagulation treatment (para. [0028]) and producing lighter and smaller lesions to limit damage to the ganglion cell layer and never fiber layer of the eye (para. [0006]). 
Re Claim 31, Zacharias discloses the claimed invention substantially as set forth in claim 24. 
Zacharias discloses that the laser treatment system allows procedures such as pan-retinal photo-coagulation and segmental photocoagulation (abstract) and further discloses the first therapeutic wavelength is in a range from 800 to 900 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm). 
Zacharias is silent regarding the second therapeutic wavelength in a range from 550 to 650 nm. 
However, Palanker discloses a laser treatment system for eye configured for pan retinal photocoagulation treatment (para. [0028]) and discloses that the beam generated by laser source may be continuous or pulsed at a duration from about 1 ms to about 1 second, may have a power from about 30 mW to about 2 W and may have a wavelength in the visible spectrum (e.g., 532 nm, 561 nm, 577 nm, 647 nm, 659 nm, or 670 nm) or a wavelength in the non-visible spectrum (e.g., 810 nm) (para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by configuring the second therapeutic wavelength to be in a range from 550 to 650 nm, as taught by Palanker, for the purpose of delivering pan retinal photocoagulation treatment (para. [0028]) and producing lighter and smaller lesions to limit damage to the ganglion cell layer and never fiber layer of the eye (para. [0006]). 
Re Claim 33, Zacharias discloses the claimed invention substantially as set forth in claim 24. 
Zacharias discloses that the laser treatment system allows procedures such as pan-retinal photo-coagulation and segmental photocoagulation (abstract) and further discloses the therapeutic wavelengths are 512 nm and 810 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm). 
Zacharias is silent regarding the first therapeutic wavelength or the second therapeutic wavelength in a range of: (i) 850 nm ± 30 nm; (ii) 660 nm ± 30 nm; or (iii) 590 nm ± 30 nm. 
However, Palanker discloses a laser treatment system for eye configured for pan retinal photocoagulation treatment (para. [0028]) and discloses that the beam generated by laser source may be continuous or pulsed at a duration from about 1 ms to about 1 second, may have a power from about 30 mW to about 2 W and may have a wavelength in the visible spectrum (e.g., 532 nm, 561 nm, 577 nm, 647 nm, 659 nm, or 670 nm) or a wavelength in the non-visible spectrum (e.g., 810 nm) (para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by configuring the first therapeutic wavelength or the second therapeutic wavelength to be in a range of: (i) 850 nm ± 30 nm; (ii) 660 nm ± 30 nm; or (iii) 590 nm ± 30 nm, as taught by Palanker, for the purpose of delivering pan retinal photocoagulation treatment (para. [0028]) and producing lighter and smaller lesions to limit damage to the ganglion cell layer and never fiber layer of the eye (para. [0006]). 
Re Claim 34, Zacharias discloses the claimed invention substantially as set forth in claim 24. 
Zacharias discloses that the laser treatment system allows procedures such as pan-retinal photo-coagulation and segmental photocoagulation (abstract) and further discloses that the first therapeutic wavelength is 810 nm ± 10% of 810 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm). 
Zacharias is silent regarding the second therapeutic wavelength in a range of 670 nm ± 10% of 670 nm. 
However, Palanker discloses a laser treatment system for eye configured for pan retinal photocoagulation treatment (para. [0028]) and discloses that the beam generated by laser source may be continuous or pulsed at a duration from about 1 ms to about 1 second, may have a power from about 30 mW to about 2 W and may have a wavelength in the visible spectrum (e.g., 532 nm, 561 nm, 577 nm, 647 nm, 659 nm, or 670 nm) or a wavelength in the non-visible spectrum (e.g., 810 nm) (para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by configuring the second therapeutic wavelength in a range of 670 nm ± 10% of 670 nm, as taught by Palanker, for the purpose of delivering pan retinal photocoagulation treatment (para. [0028]) and producing lighter and smaller lesions to limit damage to the ganglion cell layer and never fiber layer of the eye (para. [0006]). 
Re Claims 35, 36, and 37, Zacharias discloses the claimed invention substantially as set forth in claim 24. 
Zacharias discloses that the laser treatment system allows procedures such as pan-retinal photo-coagulation and segmental photocoagulation (abstract) and further discloses the first therapeutic wavelength is near-infrared wavelength and is in a range from 800 nm to 900 nm (para. [0078], wavelength for retinal treatment are 512 nm and 810 nm). 
Zacharias is silent regarding the at least one light source is configured to produce a third light beam having a third therapeutic wavelength, wherein the third therapeutic wavelength differs from the first therapeutic wavelength and the second therapeutic wavelength by at least 25 nm, and wherein the one or more optical components of the relay structure are configured to direct the third light beam from the at least one light source to the eyepiece or eyebox to provide PBM to the target cell or tissue of the at least one eye of the patient, wherein the second therapeutic wavelength and the third therapeutic wavelength are each selected from a yellow wavelength, a red wavelength, or a near-infrared wavelength, and wherein the second therapeutic wavelength is in a range from 600 nm to 700 nm, and the third wavelength is in a range from 550 nm to 650 nm. 
However, Palanker discloses a laser treatment system for eye configured for pan retinal photocoagulation treatment (para. [0028]) and discloses that the beam generated by laser source may be continuous or pulsed at a duration from about 1 ms to about 1 second, may have a power from about 30 mW to about 2 W and may have a wavelength in the visible spectrum (e.g., 532 nm, 561 nm, 577 nm, 647 nm, 659 nm, or 670 nm) or a wavelength in the non-visible spectrum (e.g., 810 nm) (para. [0038]), which reads on the at least one light source is configured to produce a third light beam having a third therapeutic wavelength, wherein the third therapeutic wavelength differs from the first therapeutic wavelength and the second therapeutic wavelength by at least 25 nm, wherein the second therapeutic wavelength and the third therapeutic wavelength are each selected from a yellow wavelength, a red wavelength, or a near-infrared wavelength, and wherein the second therapeutic wavelength is in a range from 600 nm to 700 nm, and the third wavelength is in a range from 550 nm to 650 nm.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by configuring the at least one light source to produce a third light beam having a third therapeutic wavelength, wherein the third therapeutic wavelength differs from the first therapeutic wavelength and the second therapeutic wavelength by at least 25 nm, and wherein the one or more optical components of the relay structure are configured to direct the third light beam from the at least one light source to the eyepiece or eyebox to provide PBM to the target cell or tissue of the at least one eye of the patient, wherein the second therapeutic wavelength and the third therapeutic wavelength are each selected from a yellow wavelength, a red wavelength, or a near-infrared wavelength, and wherein the second therapeutic wavelength is in a range from 600 nm to 700 nm, and the third wavelength is in a range from 550 nm to 650 nm, as taught by Palanker, for the purpose of delivering pan retinal photocoagulation treatment (para. [0028]) and producing lighter and smaller lesions to limit damage to the ganglion cell layer and never fiber layer of the eye (para. [0006]). 
Re Claim 38, Zacharias as modified by Palanker discloses the claimed invention substantially as set forth in claims 24, 35, and 37.
Zacharias discloses that the first therapeutic wavelength is 810 nm (para. [0078]). 
Zacharias is silent regarding the first therapeutic wavelength is in a range of 850 nm ± 30 nm, the second therapeutic wavelength is in a range of 660 nm ± 30 nm, and the third wavelength is in a range of 590 nm ± 30 nm
However, Palanker discloses a laser treatment system for eye configured for pan retinal photocoagulation treatment (para. [0028]) and discloses that the beam generated by laser source may be continuous or pulsed at a duration from about 1 ms to about 1 second, may have a power from about 30 mW to about 2 W and may have a wavelength in the visible spectrum (e.g., 532 nm, 561 nm, 577 nm, 647 nm, 659 nm, or 670 nm) or a wavelength in the non-visible spectrum (e.g., 810 nm) (para. [0038]), which reads on the second therapeutic wavelength is in a range of 660 nm ± 30 nm, and the third wavelength is in a range of 590 nm ± 30 nm. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by configuring the second therapeutic wavelength to be in a range of 660 nm ± 30 nm, and the third wavelength to be in a range of 590 nm ± 30 nm, as taught by Palanker, for the purpose of delivering pan retinal photocoagulation treatment (para. [0028]) and producing lighter and smaller lesions to limit damage to the ganglion cell layer and never fiber layer of the eye (para. [0006]). 
Palanker is silent regarding the first therapeutic wavelength is in a range of 850 nm ± 30 nm. 
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias as modified by Palanker, by configuring the first therapeutic wavelength in a range of 850 nm ± 30 nm, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharias (US 2008/0015553) in view of Shazly et al. (US 2011/0098692) and Buczek et al. (US 2008/0246920). 
Re Claim 27, Zacharias discloses the claimed invention substantially as set forth in claim 24. 
Zacharias discloses a laser source with wavelength selection 204 function (para. [0082]), but is silent regarding a reflective filter configured to substantially pass light having the first therapeutic wavelength and substantially reflect light having the second therapeutic wavelength, wherein the device is configured to direct the first light beam and the second light beam to the reflective filter and to direct the light having the first therapeutic wavelength and the light having the second therapeutic wavelength through the eyepiece or eyebox to provide PBM to the target cell or tissue of said at least one eye.  
Shazly discloses a laser treatment system configured to perform pan-retinal photocoagulation (para. [0048]) and teaches a plurality of laser diode assemblies (para. [0061]) where the laser unit can emit energy at a wavelength of about 405±20 nm, about 445±20 nm, about 635±20 nm, about 658±20 nm, and/or about 520±20 nm (para. [0006], [0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias, by adding a plurality of light sources that generate individual wavelengths disclosed in Zacharias and Shazly, as taught by Shazly, for the purpose of providing a plurality of wavelength simultaneously for the pan-retinal photocoagulation (para. [0048], [0008]).
Shazly is silent regarding a reflective filter configured to substantially pass light having the first therapeutic wavelength and substantially reflect light having the second therapeutic wavelength, wherein the device is configured to direct the first light beam and the second light beam to the reflective filter and to direct the light having the first therapeutic wavelength and the light having the second therapeutic wavelength through the eyepiece or eyebox to provide PBM to the target cell or tissue of said at least one eye.  
However, Buczek discloses a multi-LED ophthalmic illuminato and teaches a reflective filter configured to substantially pass light having of first wavelength and substantially reflect light of second wavelength, wherein the device is configured to direct a first light beam and a second light beam to the reflective filter and to direct the light of the first wavelength and the light of the second wavelength to the target cell or tissue of said at least one eye (abstract, para. [0021], [0022], [0023], wavelength range, fig. 1; para. [0031], [0032], fig. 2, [0037], [0038], controller 100). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zacharias as modified by Shazly, by including a reflective filter configured to substantially pass light having the first therapeutic wavelength and substantially reflect light having the second therapeutic wavelength, wherein the device is configured to direct the first light beam and the second light beam to the reflective filter and to direct the light having the first therapeutic wavelength and the light having the second therapeutic wavelength through the eyepiece or eyebox to provide PBM to the target cell or tissue of said at least one eye, as taught by Buczek, for the purpose of collimating the light produced by at least one of light sources (abstract, para. [0022]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, December 15, 2022Examiner, Art Unit 3792